Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
In response to a final office action, dated, 22 February 2021, applicant filed a terminal disclaimer, on 21 May 2021, applied to U.S. patents 10,629,033, 10,127,774, 8,764,015, and 8,490,977.  An Advisory Action, dated 1 June 2021, inaccurately indicated that only one U.S. patent had been disclaimed.  Applicant’s response of 21 May 2021 is found to be complete and a notice of allowability is issued herewith.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach an apparatus or method wherein a plurality of remote game computing devices submit bets for a game of first type in an amount less than a threshold amount required for a game, the bets received by a processor which also receives information about a first game at a first game operator and information about a second game at a second game operator, combines the bets to provide a pooled bet meeting the threshold, determines the most favorable of the two games, determines aggregate winnings, and distributes at least a portion of aggregate winnings to at least one of the computing devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.